DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's confirmation of the election of claims 1-25 and 29 with traverse in the reply filed on 12/02/2020 is acknowledged.  The traversal is on the grounds that no serious burden would be placed upon the Office by examining all of the claims together.  This is not found persuasive because search and examination burden is based on any one of following reasons as applied in the action dated 09/02/2020: 
⦁ the inventions have acquired a separate status in the art in view of their different classification
⦁ the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁ the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
As invention I is an alloy classified in C22C 21/04 and invention II is a method classified in B22D 21/007, all of the aforementioned reasons are applicable to the instant groups of claims. 
The requirement is still deemed proper and is therefore made FINAL.
s 26-28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/02/2020.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, it is suggested that the ranges of ferrum “0.2% to 0.68%, 0.3% to 1.0%” read as a single range “0.2% to 1.0%” for clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “wherein phases inside an organization structure of the die casting aluminum alloy comprise” and “the intermetallic compound comprises an Mg2Si phase,” opening the aluminum alloy to unrecited elements and also specifying an organization structure and phases not set forth in claim 1, from which claim 23 depends; however, claim 1 sets for the a chemical composition of the die casting aluminum alloy of claim 1 as consisting of the constituents recited such that claim 23 can be treated accordingly.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23 recites “wherein phases inside an organization structure of the die casting aluminum alloy comprise” and “the intermetallic compound comprises an Mg2Si phase” however, claim 1, from which claim 23 depends, sets for the aluminum alloy as “consisting of” such that claim 1 excludes any elements not specified in the claim 1. Claim 1 does not set forth an organization structure, only an alloy composition. Furthermore, the phases and intermetallic compound of the organization structure being set forth using “comprises” opens the alloy to . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-8, 11-14, 17, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elsebaie, et al. (NPL “Effects of Sr-modification, iron-based intermetallics…” hereinafter referred to as “Elsebaie”).
Regarding claims 1-2, 7-8, 11-14, 17, and 21-22, Elsebaie teaches a high castability Al-Si-Mg alloy (P. 3027-3028) consisting of (Table 2):
Element 
Instant Claims 
Elsebaie
Relationship


Alloy B
Alloy CS

Si
4.0-10.0% (claim 1)
6.7%
6.5%
Falls within

6.5-7.5% (claim 7)




5.5-6.5% (claim 2)
-


Mg
0.2-1.0% (claim 1) 
0.25%
0.36%
Falls within

0.3-0.8% (claim 8)
-


Cu
0.001-0.05 or 0.07-0.1% (claim 1)
0.017%
0.06%
Falls within

0.001-0.05% (claim 11)

-


0.01-0.03% (claim 12)

-

Mn
≤0.1% (claim 1)
0.03%
0.002%
Falls within

0.001-0.006% (claim 13)
-



0.002-0.004% (claim 14)
-


Zn
≤0.1% (claim 1)
-
-
Falls within (0%)
Fe
0.2-1.0% or 1.1-1.2% (claim 1)
0.25%
0.35%
Falls within

0.3-1.0% (claim 17)
-


Ti
0> and ≤0.2% (claim 1)
0.1%
0.14%
Falls within
Impurities 
≤0.15% (claim 1)
(0%)
Sr: 0.014%
Falls within
Al
remainder (claim 1) 
balance 
balance
-

<10% (claim 21)
7.35%
7.43%
Falls within

5.0-8.0% (claim 22)





Claims 23-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Elsebaie, et al. (NPL “Effects of Sr-modification, iron-based intermetallics…” hereinafter referred to as “Elsebaie”) as applied to claim 1 above. 
Regarding claim 23-25, Elsebaie teaches the microstructure of the alloy containing α-Al dendritic phases, a eutectic Si phase, and interdendritic intermetallic phases including Mg2Si (Pg. 3028-9, 3037). Furthermore, Elsebaie discloses the alloy being fabricated by casting into a mold and subsequently heat treated (Pg. 3028, Table 2) which is similar to the method for producing the instant alloy of performing heat treatment after die casting (claim 26). In considering that the alloy of Elsebaie share an identical composition with the instant alloy, as well as several structural phases, and undergoes a similar fabrication process, the alloy of Elsebaie would be expected to possess or render obvious an organization structure having a hypoeutectic α-Al and a eutectic α-Al phase, a thermal conductivity coefficient of 170-195 W/(m•K), a hardness of 60-80 HBW, TS 170-220 MPa, YS ≥100 MPa, and elongation rate of ≥2% as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 

s 3, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Elsebaie, et al. (NPL “Effects of Sr-modification, iron-based intermetallics…” hereinafter referred to as “Elsebaie”) as applied to claims 2, 8, and 17 above.
Regarding claims 3, 9, and 18, Elsebaie teaches Al alloy with Si, Mg, and Fe in amounts of (Table 2): 
Element 
Instant Claims  
Elsebaie ranges
Relationship
Si
5.8-6.3% (claim 3)
6.4-7.6%
Close
Mg
0.4-0.7% (claim 9)
0.25-0.36%
Close
Fe
0.5-0.7% (claim 18)
0.11-0.92
Encompassing


Encompassing ranges are prima facie obviousness. Furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. The ranges of Si and Mg are so close that one skilled in the art would have expected the same properties to result. See MPEP 2144.05(I). 

Claims 1, 7-8, 11-12, 17-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, et al. (NPL "Precipitation of β-Al5FeSi Phase Platelets..." hereinafter referred to as "Liu").
Regarding claims 1, 7-8, 11-12, 17-18, and 21, Liu teaches a die casting A356.2 aluminum alloy (Pg. 2457-8) consisting of (Table 1):
Element 
Instant Claims 
Liu Alloy CF6
Relationship
Si
4.0-10.0% (claim 1)
7.19%
Falls within

6.5-7.5% (claim 7)


Mg
0.2-1.0% (claim 1) 
0.333%
Falls within

0.3-0.8% (claim 8)


Cu
0.001-0.05 or 0.07-0.1% (claim 1)
0.018%
Falls within

0.001-0.05% (claim 11)



0.01-0.03% (claim 12)


Mn
≤0.1% (claim 1)
0.03750%
Falls within
Zn
≤0.1% (claim 1)
-
Falls within (0%)

0.2-1.0% or 1.1-1.2% (claim 1)
0.645%
Falls within

0.3-1.0% (claim 17)



0.5-0.7% (claim 18)


Ti
0> and ≤0.2% (claim 1)
0.0755%
Falls within
Impurities 
≤0.15% (claim 1)
<0.00512% (Cr, B, Sr)
Falls within
Al
remainder (claim 1) 
balance (91.63%)
-
Total of elements other than Al
<10% (claim 21)
8.37%
Falls within



Claims 23-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu, et al. (NPL "Precipitation of β-Al5FeSi Phase Platelets..." hereinafter referred to as "Liu") as applied to claim 1 above. 
Regarding claims 23-25, Liu teaches the A356.2 alloy having a microstructure containing an α-Al phase, eutectic Si regions, and intermetallic compounds (Pg. 2461-2). In considering that the alloy of Liu shares an identical composition and several microstructural features with the alloy as claimed, the alloy of Liu would be expected to possess or render obvious an organization structure having a hypoeutectic α-Al and a eutectic α-Al phase with Mg2Si intermetallic, a thermal conductivity coefficient of 170-195 W/(m•K), a hardness of 60-80 HBW, TS 170-220 MPa, YS ≥100 MPa, and elongation rate of ≥2% as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I).

s 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, et al. (NPL "Precipitation of β-Al5FeSi Phase Platelets..." hereinafter referred to as "Liu") as applied to claims 8 and 21 above. 
Regarding claims 9 and 22, Liu teaches the A356.2 alloy with Mg and other elements in amounts of (Table 1): 
Element 
Instant Claims 
Liu ranges
Relationship
Mg
0.4-0.7% (claim 9)
0.33-0.352%
Close
Total of elements other than Al
5.0-8.0% (claim 21)
7.73-8.59%
Overlapping


Overlapping ranges are prima facie obviousness. Furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. The ranges of Mg are so close that one skilled in the art would have expected the same properties to result. See MPEP 2144.05(I).

Claims 1, 8-9, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zoqui, et al. (NPL “Thixoforming of Aluminum-silicon Alloys…” hereinafter referred to as “Zoqui). 
Regarding claims 1, 8-9, and 21-22, Zoqui teaches a cast Al-4wt%Si-0.5wt%Mg alloy consisting of (Pg. 519, Table 1):
Element 
Instant claims  
Zoqui Al-4wt%Si-0.5wt%Mg
Relationship
Si
4.0-10.0% (claim 1)
4.04%
Falls within
Mg
0.2-1.0% (claim 1) 
0.47%
Falls within

0.3-0.8% (claim 8)



0.4-0.7% (claim 9)


Cu
0.001-0.05 or 0.07-0.1% (claim 1)
0.1%
Falls within
Mn
≤0.1% (claim 1)
0.02%
Falls within

≤0.1% (claim 1)
-
Falls within (0%)
Fe
0.2-1.0% or 1.1-1.2% (claim 1)
0.22%
Falls within
Ti
0> and ≤0.2% (claim 1)
0.15%
Falls within
Impurities 
≤0.15% (claim 1)
Ni: 0.01%
Falls within
Al
remainder (claim 1) 
remainder
-
Total of elements other than Al
<10% (claim 21)
5.01%
Falls within

5.0-8.0% (claim 22)




Claims 23-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zoqui, et al. (NPL “Thixoforming of Aluminum-silicon Alloys…” hereinafter referred to as “Zoqui) as applied to claim 1 above. 
Regarding claims 23-25, Zoqui teaches the Al-4wt%Si-0.5wt%Mg alloy with a eutectic Si phase, a yield strength of 115 MPa, and elongation of 4.2% (Pg. 522, Table 3). In considering that the alloy of Zoqui shares an identical composition, and yield strength and elongation properties with the claimed alloy, the alloy of Zoqui would be expected to possess or render obvious an organization structure having a hypoeutectic α-Al and a eutectic α-Al phase with an Mg2Si intermetallic, a thermal conductivity coefficient of 170-195 W/(m•K), a hardness of 60-80 HBW,  and TS 170-220 MPa as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I).


Claims 2-7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zoqui, et al. (NPL “Thixoforming of Aluminum-silicon Alloys…” hereinafter referred to as “Zoqui) as applied to claims 1 and 9 above.
claims 2-7, 10, and 17, Zoqui teaches Al-Si-Mg alloys with Si, Mg, and Fe in amounts of (Table 1): 
Element 
Instant claims 
Zoqui ranges
Relationship
Si
5.5-6.5% (claim 2)
0.99-6.80%
Encompassing

5.8-6.3% (claim 3)



5.7% (claim 4)



4.3-5.0% (claim 5)



4.4-4.8% (claim 6)



6.5-7.5 (claim 7)

Overlapping
Mg
0.5-0.6% (claim 10)
0.42-0.48%
Close
Fe
0.3-1.0% (claim 17)
0.07-0.35%
Overlapping


Overlapping and encompassing ranges are prima facie obviousness. Furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. The ranges of Mg are so close that one skilled in the art would have expected the same properties to result. See MPEP 2144.05(I).

Claims 1-17, 19-25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura, et al. (WO 2015/166992, hereinafter referred to as "Sugiura"). US 2017/0073801 is relied upon as the English language translation of Sugiura.
Regarding claims 1-17, 19-22, and 30, Sugiura teaches a semi-solid formed aluminum alloy consisting of [0018, 0026, 0031]:
Element 
Instant claims  
Sugiura Ranges
Relationship
Si
4.0-10.0% (claim 1)
2-6%
Overlapping

5.5-6.5% (claim 2)



5.8-6.3% (claims 3 and 30)



5.7% (claim 4)

Encompassing

4.3-5.0% (claim 5)



4.4-4.8% (claim 6)



6.5-7.5% (claim 7)

Close
Mg
0.2-1.0% (claim 1) 
≤0.7%
Overlapping

0.3-0.8% (claim 8)



0.4-0.7% (claim 9)

Encompassing

0.5-0.6% (claim 10)



0.3-0.4 (claim 30)


Cu
0.001-0.05 or 0.07-0.1% (claim 1)
≤0.1%
Encompassing

0.001-0.05% (claim 11)



0.01-0.03% (claim 12)



0.01-0.05 or 0.07-0.1% (claim 30)


Mn
≤0.1% (claim 1)
≤0.05%
Falls within

<0.08% (claim 30)



0.001-0.006% (claim 13)

Overlapping

0.002-0.004% (claim 14)

Encompassing
Zn
≤0.1% (claim 1)
≤0.1%
Same

0.001-0.02% (claim 15)

Encompassing

0.001-0.008% (claim 16)



<0.02% (claim 30)


Fe
0.2-1.0% or 1.1-1.2% (claim 1)
≤0.3%
Overlapping

0.3-1.0% (claim 17)



0.2-0.68% (claim 30)


Ti
0> and ≤0.2% (claim 1)
≤0.05%
Overlapping

0.001-0.06% (claim 19)



0.01-0.03% (claim 20)

Encompassing

0> and <0.02% (claim 30)


Impurities 
≤0.15% (claims 1, 30)
Ni, Pb, Sn, Cr ≤0.1% ea., ≤0.4% total
Encompassing
Al
remainder (claims 1, 30) 
balance
-
Total of elements other than Al
<10% (claim 21)
2-7.7%
Falls within

5.0-8.0% (claim 22)

Overlapping


Overlapping and encompassing ranges are prima facie obviousness. Furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. The ranges of Si are so close that one skilled in the art would have expected the same properties to result. See MPEP 2144.05(I).

Regarding claims 23-25, Suguira teaches the aluminum alloys with ([0026], Table 2 – 0.5% Mg): 
Feature
Instant claims  
Sugiura Ranges
Relationship
Coefficient of Thermal Conductivity 
170-195 W/(m•K)
≥180 W/(m•K) 
Overlapping
Brinell Hardness
60-80 HBW
44-110 HBW
Encompassing


Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). Furthermore, Suguira teaches the alloy being fabricated by steps of  semi-solid forming followed by a heat treatment step at 250ºC for 2 hours ([0031-0032], T5), which are substantially similar to the steps for fabricating the instant alloy of semi-solid die casting followed by heat treating the cast alloy at 100-375ºC for 0.2-8 hours (claims 26-28). The alloy of Sugiura also exhibits a granular primary α-Al phase [0031]. In considering that the alloy of Sugiura shares a substantially similar composition, fabrication process, thermal conductivity and hardness properties, and phase constituent to the alloy of the instant claims, the alloy of Sugiura would be expected to possess or render obvious an organization structure having a hypoeutectic α-Al and eutectic α-Al and Si phases with an Mg2Si intermetallic, TS 170-220 MPa, YS ≥ 100 MPa, and elongation ratio ≥ 2% as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I).

Claims 1-18, 21-24 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, et al. (WO 2018/095186, hereinafter referred to as "Guo"). The copy of EP3546607A1 provided with the action dated 09/02/2020 is relied upon as the English language translation of Guo.
claims 1-18, 21-22, and 30, Guo teaches a die-casting material of an aluminum alloy consisting of [0007, 0010]:
Element 
Instant claims  
Guo Ranges
Relationship
Si
4.0-10.0% (claim 1)
5.0-11.0%
Overlapping

4.3-5.0% (claim 5)



5.5-6.5% (claim 2)

Encompassing

5.8-6.3% (claims 3 and 30)



5.7% (claim 4)



6.5-7.5% (claim 7)



4.4-4.8% (claim 6)

Close
Mg
0.2-1.0% (claim 1) 
0.2-1.0%
Same

0.3-0.8% (claim 8)

Encompassing

0.4-0.7% (claim 9)



0.5-0.6% (claim 10)



0.3-0.4 (claim 30)


Cu
0.001-0.05 or 0.07-0.1% (claim 1)
<0.1%
Overlapping

0.01-0.05 or 0.07-0.1% (claim 30)



0.001-0.05% (claim 11)

Encompassing

0.01-0.03% (claim 12)


Mn
≤0.1% (claim 1)
<0.1%
Falls within

<0.08% (claim 30)

Encompassing

0.001-0.006% (claim 13)



0.002-0.004% (claim 14)


Zn
≤0.1% (claim 1)
<0.1%
Falls within

0.001-0.02% (claim 15)

Encompassing

0.001-0.008% (claim 16)



<0.02% (claim 30)


Fe
0.2-1.0% or 1.1-1.2% (claim 1)
0.4-1.0%
Falls within

0.3-1.0% (claim 17)



0.5-0.7% (claim 18)

Overlapping

0.2-0.68% (claim 30)


Ti
0> and ≤0.2% (claim 1)
-
Close (0%) or overlapping impurity (<0.2%)

0> and <0.02% (claim 30)


Impurities 
≤0.15% (claims 1, 30)
<0.1% Sr  + <0.2% impurities = <0.3% total
Encompassing
Al
remainder (claims 1, 30) 
balance
-
Total of elements other than Al
<10% (claim 21)
≥5.6 and <13.6
Overlapping

5.0-8.0% (claim 22)





Guo is silent as to a Ti content; however, Ti is expected to be either absent (0%) or present within low impurity content of the disclosed unspecified impurities of <0.2% [0010], such the Ti content is seen to render obvious the claimed range as being either close to >0% at 0% or within a low, overlapping impurity range. See MPEP 2144.05(I).
Regarding claim 23, Guo is silent as to an organization structure as claimed. However, in considering that the aluminum alloy of Guo shares an substantially similar composition with the instant alloy and is also fabricated by a die-casting process [0025, 0033] similarly to the instant alloy, the alloy of Guo would be expected to possess or render obvious an organization structure as claimed of hypoeutectic and eutectic α-Al phases with an Mg2Si intermetallic and a eutectic Si phase. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I).
Regarding claim 24, Guo teaches the aluminum alloy have a thermal conductivity of not less than 150 W/(m•K), encompassing and rendering obvious the instant thermal conductivity range of 170-195 W/(m•K). See MPEP 2144.05(I). 
Regarding claim 29, Guo teaches applying the alloy as a metal structural member and/or heat sink for electronic and electrical products [0012], such that it would have been obvious to one of ordinary skill in the art to use the alloy in manufacturing a housing of a communications .

Response to Arguments
Applicant's arguments filed 12/02/2020 with regards to the prior art rejections over Suguira and Guo have been fully considered but they are not persuasive. 
Applicant asserts that neither of Suguira and Guo disclose or suggest an aluminum alloy composition of the instant amended claims. Applicant argues that Suguira’s compositions contain no copper and significantly less iron, and although Suguira mentions Cu as an impurity, the examples in Suguira contain no Cu. The examiner does not concur. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.). See MPEP 2123. As the disclosed Cu range of Suguira [0026] shares amounts with the claimed Cu range, Suguira is still seen to render obvious the claimed Cu content. 
Applicant argues that Suguira is expressly directed to a composition that requires little to no iron, and further cites to [0019] of Suguira as disclosure for the material being preferably devoid of iron. The examiner does not concur. Additionally in [0019] Suguira discloses “[f]rom the practical viewpoint for cost reasons or the like or the requirement of strength or the like, the semi-solid material may be…a material that contains iron (Fe) as an unavoidable impurity as 
Applicant asserts that Guo does not mention titanium and thus does not suggest the amended range of Ti of greater than 0% and less than or equal to 0.2%. The examiner does not concur. Guo’s silence to a Ti content suggests that Ti would either be absent from the alloy (0%) or within a low impurity range (<0.2%) [0010]. The difference between a Ti content of 0% and greater than 0% is infinitesimal, such that a Ti content of 0% is still seen to render obvious the claimed Ti content. 
Applicant argues that the compositional distinctions apply with even greater weight to the dependent claims which recite present composition of the various components with even greater particularity. The examiner does not concur. As applied in the 103 rejections above, Suguira and Guo are still seen to render obvious the compositional ranges of the dependent claims. 
Applicant argues that the elements of the instantly claimed aluminum alloy provide a composition with excellent strength and thermal conductivity performance, while allowing a sufficient amount of iron to prevent mold sticking and that nothing in the cited references suggest that a composition with the claimed components would provide such a composition. The examiner does not concur. It is noted to applicant that strength, thermal conductivity, and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2002/0155023 and US 5849115 teach a similar aluminum alloy compositions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DEAN MAZZOLA/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736